NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


STANLEY PANOPOULOS,                           )
                                              )
              Appellant,                      )
                                              )
v.                                            )         Case No. 2D13-5234
                                              )
MARIA M. PANOPOULOS,                          )
                                              )
              Appellee.                       )
                                              )

Opinion filed January 23, 2015.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pasco County;
Daniel D. Diskey, Judge.

John A. Shahan, Tarpon Springs, for
Appellant.

Johnny D. Drizis of Law Office of Johnny D.
Drizis, Clearwater, for Appellee.

PER CURIAM.

              In this appeal, Michael Panopoulos, Former Husband, challenges an

award of durational alimony to Maria Panopoulos, Former Wife. Because the relevant

order was not timely appealed, we dismiss this appeal for lack of jurisdiction.

              Former Wife petitioned for dissolution of her twenty-three-year marriage to

Former Husband. In a highly unusual procedure, the circuit court trifurcated the
dissolution proceedings.1 The circuit court first dissolved the marriage by an order not

on appeal. It then separated the remainder of the proceedings by purporting to address

"all financial issues" first: it entered the appealed-from "partial final judgment" on those

issues, while reserving on timesharing and child support for the parties' minor children.

In her petition, Former Wife sought retroactive alimony which the court denied; however,

in its "partial final judgment," it awarded alimony to be paid starting on October 1, 2012.

The parties agreed that there was a scrivener's error and decided to contact the judge's

judicial assistant, rather than filing a motion for rehearing, recognizing the date in the

order should have been October 1, 2013. The court issued an amended order that

corrected the error. Former Husband filed his notice to appeal that order on

October 23, 2013.

              Former Husband's notice of appeal was not timely. The initial order was

rendered on September 18, 2013. The order was amended to correct the scrivener's

error in a date and the amended order was rendered on October 14, 2013. The notice

of appeal was filed on October 23, 2013. Accordingly, the notice was timely filed from

the corrected order but untimely as filed from the initial. See Fla. R. App. P. 9.130(b)

(stating that a notice of appeal must be filed within 30 days of rendition of the order to

be reviewed). The timing of the filing of the notice of appeal is a jurisdictional matter. El

Gohary v. El Gohary, 76 So. 3d 355, 356-57 (Fla. 2d DCA 2011). The case law is clear

that where a judgment is amended to correct only a scrivener's error, the time for appeal




              1
                It is an exceptional dissolution proceeding in which bifurcation is a good
idea. A trial court should not bifurcate proceedings unless "it is clearly necessary for the
best interests or their children." Claughton v. Claughton, 393 So. 2d 1061, 1062 (Fla.
1980). This trifurcation is even more unusual.


                                            -2-
is not tolled and instead is counted from the date of the initial order. See

Commonwealth Land Title Ins. Co. v. Freeman, 884 So. 2d 164, 168 (Fla. 2d DCA

2004) ("When a party wishes to challenge a judgment by motion or appeal, the time to

challenge the judgment runs from the original judgment unless an amendment changes

or clarifies a matter of substance." (citing St. Moritz Hotel v. Daughtry, 249 So. 2d 27

(Fla. 1971))). In this case, the amendment of the judgment was solely to correct an

error in a date and did not effect a substantive change. Accordingly, the time to appeal

from the order in this case commenced September 19, 2013, the day after the first order

was rendered. See Fla. R. Jud. Admin. 2.514(a)(1)(A). The filing of the notice of

appeal was October 23, over thirty days later. Thus, the appeal was untimely and we

are without jurisdiction to entertain it. Fortunately for Former Husband, due to the

unusual proceedings in this case, the issues raised in this appeal will likely be within the

scope of review of an appeal from a final order of dissolution. See Fla. R. App. P.

9.110(h) ("The court may review any ruling or matter occurring before filing of the

notice.").

              Appeal dismissed.


ALTENBERND, NORTHCUTT, and CRENSHAW, JJ., Concur.




                                            -3-